DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              TINA MEDARDI,
                                 Appellant,

                                     v.

                     ALBERTO ANGEL HUAMAN,
                            Appellee.

                              No. 4D21-1080

                              [March 10, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stefanie C. Moon, Judge; L.T. Case No. DVCE21-
0OO233.

    Jonathan R. O'Boyle of The O’Boyle Law Firm, P.C., Deerfield Beach,
for appellant.

  Brian C. Valentine of The Law Office of MosierValentine, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.